379 So.2d 978 (1980)
David M. MANN, Appellant,
v.
David J. STEIN, Denise D. Small, and Covenant Development Corporation of Florida, Inc., Appellees.
No. 78-1270.
District Court of Appeal of Florida, Fourth District.
January 9, 1980.
Rehearing Denied March 12, 1980.
Judith H. Hayes of Heiman & Heiman, Miami, for appellant.
Richard A. Purdy of Shailer, Purdy & Driver, Fort Lauderdale, for appellees.
PER CURIAM.
This is an interlocutory appeal from an order of the trial court appointing a receiver for appellee corporation.
The review of non-final orders of lower tribunals is severely limited by the terms of Rule 9.130, Florida Rules of Appellate Procedure. The language of the rule specifically includes an order granting, continuing, modifying or dissolving an injunction; it does not specifically refer to the appointment of or the refusal to appoint a receiver. Further, the rule provides relief where the issue is the right to immediate possession of property. We think this refers to possession by a party with an adverse interest and not to possession by the court. It would have been a simple matter to make the appointment of or the refusal to appoint a receiver a basis for review of a non-final order. This was not done, and we are of the opinion that it was intentional. Accordingly, we decline to take jurisdiction.
APPEAL DISMISSED.
HERSEY, J., and CROSS, SPENCER C., Associate Judge, concur.
DAUKSCH, JAMES C., Jr., Associate Judge, dissents with opinion.
DAUKSCH, JAMES C., Jr., Associate Judge, dissenting:
In my opinion we have jurisdiction to review the appealed order so I would not dismiss the appeal. I think the matter should be decided on its merits.